Citation Nr: 0700721	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to an increased disability rating for 
service-connected left inguinal hernia with scar, presently 
evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The claimed back and bilateral leg disabilities are not 
shown to be etiologically related to active service.

2.  Inguinal hernia, left, postoperative, recurrent, is shown 
to be no more disabling than is readily reducible and well 
supported by truss or belt.  

3.  The hernia surgery scar is 10 inches long and is located 
in the pubic area, left to right.  It is superficial and 
stable; not painful on examination; not deep; and does not 
cause functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for back and 
bilateral disabilities are not met.  38 U.S.C.A. §§ 1131, 
1137 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an increased rating for inguinal hernia 
residuals are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Code 7338 (2006) and 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that service connection is warranted for 
his present back and bilateral leg problems because they are 
the result of the same in-service injury that caused inguinal 
hernia, for which he had surgery in service.  Service 
connection is in effect for left inguinal hernia residuals.  
He does not specifically contend that hernia itself caused 
the presently claimed disabilities.  38 C.F.R. § 3.310 (2006) 
(secondary service connection).  While he did not specify in 
his application for benefits what the claimed back and leg 
problems are, he did supply a September 2003 statement of Dr. 
Coca-Rivera, a private doctor, who said that, based on X-rays 
of the lumbosacral spine, the veteran has discogenic disease 
at L2-3 and L4-5.  She did not provide a diagnosis as to the 
veteran's complaints of bilateral leg pain.  The veteran 
underwent VA magnetic resonance imaging (MRI) and bone 
density studies in 2004, and the results therefrom indicate 
osteoarthritis and degenerative changes in the lumbar spine 
and lumbar disc bulging.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Based on the clinical evidence discussed above, one criterion 
for service connection - present manifestation of a 
disability for which service connection is sought - is met 
with respect to the claimed back disorder.  38 C.F.R. 
§ 3.303.  The recent VA clinical records do not, however, 
reflect a diagnosis specific to the claimed leg problems.  In 
this connection, the recent VA diagnostic test reports 
reflect results for the spine, forearms, and hip (left or 
right, or both, is not specified), but not specifically for 
the legs.  It is unclear why the tests involved the forearms 
as the veteran has not filed a claim concerning an upper 
extremity disability, although he did inform the compensation 
and pension examiner in December 2003 ("scars" examination) 
that he has sensitivity in his arms.  Nor has a clinician 
stated that special diagnostic testing specific to the legs 
is not warranted and that hip studies are adequate with 
respect to the claimed leg disability.    

In any event, neither the apparent lack of clarity in the VA 
diagnostic test results discussed above, nor the lack of Dr. 
Coca-Rivera's diagnosis for the veteran's complaints of leg 
pain, precludes a decision on the merits of the back and leg 
disability claim.  That is because, first and foremost, the 
veteran's service medical records do not document any 
accident or physical injury to the back or legs, as the 
veteran now contends occurred.  While he presently alleges 
that such injury was the basis for the grant of service 
connection for inguinal hernia, the service medical records 
do not support that contention.  Rather, they reflect that 
the veteran underwent inguinal hernia surgery in June 1961, 
but not that hernia was incurred as a result of some injury, 
and such evidence of surgery appears to have supported a 
grant of service connection for residuals thereof, to include 
surgical scarring.  See January 1963 rating decision granting 
service connection and assigning an initial noncompensable 
rating effective October 2, 1962, the day after the veteran's 
discharge from service.  

That said, to the extent Dr. Coca-Rivera's favorable opinion, 
in pertinent part, states that "the problem of back pain and 
most of the abnormalities in [the veteran's] lumbar spine are 
secondary to the trauma during service," and that "[t]he 
same applies to the inguinal hernias," it is marginally 
probative, and, in the Board's opinion, not sufficiently 
reliable to grant the claim.  Dr. Coca-Rivera states in her 
report, before the quoted opinion, that the veteran has 
lumbar discogenic disease shown on X-ray.  Then, she vaguely 
and summarily concludes that the veteran's back pain and 
"most of the abnormalities" in the lumbar spine, without 
stating what those "abnormalities," other than discogenic 
disease, are, are all due to in-service trauma, which the 
veteran reported to her was in the form of a fall in 1961, 
which, as explained, is not documented in the service medical 
records.  Thus, her opinion, at least to the extent that it 
concerns the claimed back disability, is based on "fact" 
that is crucial in this service connection claim, but not 
supported by the record; rather, it appears to have been 
based entirely on history of traumatic injury as reported by 
the veteran.  Nor does she discuss at all what pathology, 
disease process, or clinical finding as to abnormality, 
exists as to the veteran's complaints of leg pain, much less 
whether leg pain may be etiologically associated with hernia 
surgery residuals, or even with discogenic disease, or some 
other cause, and thus, her report cannot be the basis for a 
favorable decision as to the bilateral leg disability claim.  
As for her statement that the "same applies to the inguinal 
hernias," she presumably means that the hernia, as with back 
problems, is secondary to purported trauma, which again, is 
not supported by the service medical records, and, further, 
whether or not hernia itself might have been the product of 
physical trauma is not at the heart of the instant appeal.          

Notwithstanding the lack of evidence of the claimed fall in 
the service medical records and of reliability of the private 
etiology opinion, the Board is mindful of the possibility 
that, in light of in-service hernia surgery, there could be 
some relationship between present complaints of back and/or 
leg pain and that surgery.  In this connection, the service 
medical records do include an October 1960 induction medical 
history report in which the veteran checked a box to indicate 
that he has, or has had, leg cramps, although the October 
1960 induction examination report documents no abnormality 
concerning the legs.  Also, a November 1960 record documents 
complaint of pain in both lower quadrants.  The veteran did 
complain of left upper thigh pain after the June 1961 
surgery, as reflected in a January 1962 record - which also 
notes there is no history of injury, further refuting the 
veteran's present contention as to a 1961 fall - and again 
checked the box on the July 1962 separation medical history 
report to indicate he has, or has had, leg cramps; however, 
the July 1962 separation medical examination report documents 
normal clinical evaluation and an explicit entry that there 
are no sequelae associated with the left hernia surgery.  
Such negative clinical findings tend not to support a 
conclusion that the complaints of leg cramps are evidence of 
in-service manifestation of a leg abnormality for which 
service connection is now sought.                   
     
Further on the same point, as long ago as in December 1962, 
when the veteran underwent an initial compensation and 
pension examination associated with his hernia residuals 
claim, some year and a half after the surgery, the examining 
physician noted the veteran claimed recurrence of hernia 
following slight trauma at the site of surgery some time ago, 
but there is no "C.F." (apparently to indicate clinical 
finding(s)) to verify those claims.  The examiner concluded 
that there is no abnormality of the musculoskeletal or 
nervous systems.  Such evidence further reinforces the 
Board's determination above, in particular, that in-service 
complaints of leg cramps are not evidence of manifestation of 
a leg condition.  Further, that finding tends to cast doubt 
on the veteran's present contention, more than four decades 
after the fact, that he had traumatic injury in 1961 that led 
to the diagnosis of hernia and subsequent surgery; rather, it 
tends to suggest that "slight" trauma, if any, might have 
occurred sometime thereafter, but which did not manifest in 
abnormality as of months after discharge.      

Moreover, direct service connection cannot be granted for 
either the back disorder or leg disorder.  In light of the 
Board's interpretation of Dr. Coca-Rivera's report, the 
record does not otherwise disclose an etiology opinion 
linking presently claimed disabilities to active duty.  Dr. 
Coca-Rivera has not opined that discogenic disease itself is 
the result of hernia; the veteran himself has not 
specifically pursued the claim based on secondary service 
connection, and this decision is not in any way adjudication 
of the claims under 38 C.F.R. § 3.310.  And, as for the leg 
disability claim, again, there is no diagnosis to indicate a 
presently manifested malady associated with complaints of leg 
pain, and complaints of pain, without objective clinical 
evidence of a diagnosed or identifiable underlying disease, 
are not deemed a "disability" for compensation purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part, vacated in part sub nom. Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Finally, to the extent that the current claim encompasses 
arthritic or degenerative changes in the spine, presumptive 
service connection is not warranted based on 38 C.F.R. §§ 
3.307, 3.309(a) (2006) (presumptive service connection may be 
granted for arthritis with evidence of manifestation thereof 
to a minimum degree of 10 percent within one year after 
discharge).  The earliest clinical evidence thereof is some 
four decades after discharge.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

II.  Increased Rating

Service connection for hernia scar, left inguinal region, has 
been in effect since October 2, 1962.  A noncompensable 
rating has been in effect since then, until October 14, 2003, 
the date on which the veteran filed a claim seeking an 
increased (compensable) rating for that disability, pursuant 
to a February 2004 rating decision assigning a 10 percent 
rating.  That rating has been assigned under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2006), which provides for a 10 
percent rating for postoperative, recurrent inguinal hernia, 
readily reducible and well supported by truss or belt.  The 
veteran contends that an even higher rating is warranted, 
and, under that Code, there must be evidence of inguinal 
hernia that is small, postoperative, recurrent, or unoperated 
and irremediable, not well supported by truss, or not readily 
reducible, to warrant the next higher rating of 30 percent.  

The sole clinical evidence of record to support the claim is 
a December 2003 VA compensation and pension examination 
report.  The veteran has not submitted any clinical evidence 
on his own to support his contention that a rating higher 
than 10 percent is warranted; nor has he identified sources 
of clinical evidence pertinent to that contention.  Moreover, 
given that service connection has long been in effect for 
hernia residuals, the issue before the Board is the current 
extent thereof.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, the Board finds the December 2003 VA clinical 
findings are contemporaneous and appropriate to evaluate the 
claim; the veteran has not contended that hernia residuals 
have become exacerbated since December 2003, or submitted 
evidence to suggest that.   

First of all, the veteran himself does not seem to be 
contending in this appeal that hernia itself has recurred, 
such that it is now active, although he has reported history 
of multiple hernia surgeries.  Rather, as reflected in 
history memorialized in the December 2003 examination report, 
the veteran seems to be contending that there is sensitivity 
along the residual hernia scar.  Consistent with that 
history, the examination report addresses findings related to 
the scar.  However, one diagnosis in the report is "small 
left inguinal hernia, recurrent."  It appears that, based on 
that diagnosis, the RO has assigned an increased rating of 10 
percent under Diagnostic Code 7338, for postoperative, 
recurrent inguinal hernia, readily reducible and well 
supported by truss or belt, although it also determined, and 
the Board agrees, that the clinical evidence certainly does 
not show inguinal hernia that would support a 30 percent 
rating under Diagnostic Code 7338.

Nonetheless, given the complaints of sensitive scarring, the 
Board also must consider, as did the RO as evidenced in the 
rating decision and Statement of the Case, various Diagnostic 
Codes in 38 C.F.R. § 4.118 specific to evaluation of skin 
disabilities, to determine whether a more favorable rating is 
warranted.  Of Diagnostic Codes 7800 through 7833, 38 C.F.R. 
§ 4.118, the only Codes that could apply to the veteran's 
hernia surgery scar are 7801, 7802, 7803, 7804, and 7805.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).      

While the veteran's scar is located other than on the head, 
face, or neck, it is not described as deep, nor does it cause 
limited motion, and the affected skin surface area is not 
large enough to warrant even the minimum 10 percent rating 
under Diagnostic Code 7801.  The scar is 10 inches long, but 
a 10 percent rating requires that the scar exceed 6 square 
inches in terms of skin surface area covered; the examiner 
noted that the scar is not "depressed" and it does not 
limit motion or otherwise affect functioning.  

As for Diagnostic Code 7802, it is applicable because the 
veteran's scar is located other than on the head, face, or 
neck, and is described as superficial (that is, not 
associated with underlying soft tissue damage - see Note (2) 
to Diagnostic Code 7802), and is not deemed to limit motion, 
but it provides for a single 10 percent rating if the 
affected skin surface area is 144 square inches or more.  
That is not the case here.

With respect to Diagnostic Code 7803, it provides for a 
single 10 percent rating where the scar is superficial, which 
is the case here, but also unstable, which is not the case 
here.  Note (2) to Diagnostic Code 7803 provides that an 
unstable scar is one where there is frequent loss of covering 
of skin over the scar.  The examiner stated that the scar is 
"not unstable."

Nor is the scar, while superficial, painful on examination.  
Thus, the clinical evidence does not support the single 10 
percent rating permitted by Diagnostic Code 7804.     
           
Finally, Diagnostic Code 7805 permits evaluation based on 
limitation of function of the affected part.  As stated 
earlier, the examiner found that the scar does not impede 
functioning, and thus, that Code cannot be the basis for a 
more favorable, or additional assignment.  

The Board has considered other provisions of 38 C.F.R. Part 
4, whether or not raised by the veteran, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but does not 
find any other Code or provision that could be the basis for 
more favorable rating assignment(s).  With the preponderance 
of the evidence against higher or additional evaluation, the 
benefit-of-reasonable doubt rule is inapplicable.  38 C.F.R. 
§ 4.3 (2006).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a December 2003 letter sent before the issuance of the 
rating decision on appeal, VA explained the elements of a 
service connection claim and that a more favorable rating for 
hernia disability requires primarily clinical evidence 
showing increased severity thereof, but that the veteran also 
may submit laypersons' statement evidence attesting to their 
observation or personal knowledge of exacerbated disability.  
The veteran was told what types of evidence, including non-VA 
medical records and clinical evidence showing a relationship 
between active duty and the claimed back and leg 
disabilities, could be pertinent to the service connection 
claims.  He demonstrated his understanding of what the key 
missing evidence is in his service connection claim, as he 
submitted on his own, even before the December 2003 letter 
was sent, Dr. Coca-Rivera's report.  While the Board has 
explained why it cannot be the basis for a grant of service 
connection, the fact that the veteran did solicit such a 
report and provided it on his own is evidence of his 
awareness of what the evidence requires to warrant a grant of 
his claim.  Also, through the rating decision, Statements of 
the Case (SOC) and Supplemental SOC, the RO explained what 
criteria govern his claims and why service connection or more 
favorable rating is not warranted.  The March 2005 SOC 
specific to the hernia increased rating claim provided 
38 C.F.R. § 4.114, Diagnostic Code 7338 in its entirety, as 
the disability itself is rated under that Code.  However, in 
the section titled "reasons and bases," the RO discussed 
the VA "scars" examination findings, indicating that it did 
consider applicable scar rating criteria under 38 C.F.R. 
§ 4.118.  The Board also has discussed them, and explained 
why none would result in even the minimum 10 percent rating 
already in effect under Diagnostic Code 7338.  Also, the 
December 2003 letter explained that, if the veteran 
identifies the sources of evidence he believes might be 
pertinent to his claim, then VA would assist him in securing 
the missing items, but that, notwithstanding the duty to 
assist, he himself ultimately is responsible for 
substantiating his claim.          

As for the "fourth element" notice, VA did not explicitly 
ask to the veteran to "supply everything he has concerning 
his back, legs, or hernia" or something else to that effect, 
to literally comply with the requirement.  Nonetheless, 
during the appeal, he was notified of 38 C.F.R. § 3.159, from 
which the element is derived, in both SOCs.  Also, given that 
he took the initiative to secure and submit Dr. Coca-Rivera's 
report, and his lack of response to the December 2003 letter 
identifying sources of missing evidence pertinent to any of 
the claims, the Board fails to find prejudice occurred due to 
failure to literally comply with the "fourth element" 
notice requirement.  Under the circumstances, and in light of 
all of the foregoing, the Board is satisfied that no 
prejudice occurred due to any notice defect.  38 C.F.R. § 
20.1102 (2006) (harmless error).  There is no indication that 
additional, pertinent evidence exists, but that it is missing 
from the record.   

Further, there is no prejudicial error based on lack of 
notice of what considerations govern the assignment of 
disability ratings and effective dates, consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Again, the 
veteran was told of what criteria govern a service connection 
claim; his "veteran" status is not at issue.  Disability 
rating criteria and factors affecting rating assignments, and 
as well, effective dates, whether for service connection or 
for a percentage disability rating assigned to a disability, 
become issues only upon the grant of service connection.  
That is not the case here.  As for the hernia claim, because 
a higher rating is denied, lack of notice on effective date 
criteria cannot prejudice the veteran.      

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The record reflects the veteran's service medical records, 
private medical opinion, compensation and pension examination 
findings, and the veteran's written statements.  The veteran 
has not identified sources of missing, but pertinent, 
evidence, despite appropriate notice.  Therefore, the Board 
concludes that the duty to assist was met.  It is not 
precluded from adjudicating this claim.  


ORDER

Service connection for back and bilateral leg disorders is 
denied.

An increased rating for left inguinal hernia residuals is 
denied.  



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


